Order of the County Court of Nassau County denying application of the petitioner for an order directing Edward E. Edstrom to deliver to him as village clerk the papers, records, reports and communications belonging to and appertaining to the office and to the village of Island Park, reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs. The respondent may not assert the existence of a lien for services and thus nullify the statutory requirement that all appropriate records be turned over to the village clerk. (Pub, Officers Law, § 80.) The statutory remedies afforded the respondent are ample. (Gen. Mun. Law, §§ 70, 82.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ„ concur.